Citation Nr: 0932660	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include depression.

3.  Entitlement to service connection for a heart disability, 
to include asymmetric hypertrophic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 1968 to May 1968, and on active duty from May 
1968 to July 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

A hearing at the RO was held in April 2009 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

At the hearing, the appellant submitted additional evidence 
to the Board, along with a written waiver of initial RO 
review of this evidence.  See 38 C.F.R. § 20.1304 (2008).  He 
also testified that he planned to submit a medical opinion 
from his cardiologist as well as a statement from the 
director of the PTSD program at the Lincoln VA Medical Center 
(VAMC).  The Board held the record open for a period of 60 
days to allow the appellant to submit this additional 
evidence.  No additional evidence, however, has been 
forthcoming.  

It is noted that the issues on appeal originally included 
entitlement to service connection for a sleep disorder.  In a 
May 2008 rating decision, the RO granted service connection 
for sleep apnea and assigned an initial 50 percent rating, 
effective February 16, 2005.  The Board finds that the grant 
of service connection for this disability constitutes a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record on 
appeal currently contains no indication that the appellant 
submitted a notice of disagreement with the initial 
disability rating or effective date assigned.  Thus, those 
matters are not before the Board.  Id.

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for a heart 
disability, to include asymmetric hypertrophic 
cardiomyopathy.  The issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not currently have PTSD.

2.  A psychiatric disorder was not shown during the 
appellant's active service or within the first post-service 
year and the most probative evidence of record shows that the 
appellant's post-service psychiatric disability is not 
causally related to his active service or any incident 
therein or any service-connected disability.


CONCLUSION OF LAW

A psychiatric disability, including PTSD and depression, was 
not incurred in active service, nor may such disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in April 2005.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA to the extent 
necessary.  Neither the appellant nor his representative has 
argued otherwise


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are available post-service VA and private 
clinical records identified or submitted by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2008).  As set forth above, following the April 2009 
Board hearing, the record was held open for 60 days because 
the appellant indicated that he would attempt to obtain 
opinions from his physicians in support of his claims.  No 
additional evidence, however, has been forthcoming, nor has 
the appellant contacted VA to request additional time to 
submit such evidence.

The record on appeal also shows that the appellant has been 
afforded two VA psychiatric examinations in connection with 
his claim, one in February 2007 and the second in October 
2007.  The Board finds that the reports of these examinations 
provide the necessary medical opinions.  38 C.F.R. 
§ 3.159(c)(4).

Here, the Board observes that after attending the February 
2007 VA psychiatric examination, the appellant testified at 
an August 2007 RO hearing.  At the hearing, he alleged that 
he and the examiner had had "an argument, a verbal sparring 
match, regarding treatment options for his mental health 
condition."  Transcript at page 1.  As a result, the 
appellant argued that the VA psychiatric examination was 
"not what it could have been."  Id.  He requested an 
additional examination.

In October 2007, the appellant again underwent VA psychiatric 
examination by the same examiner.  At his April 2009 Board 
hearing, the appellant again alleged that the examiner had 
displayed unprofessional conduct during the first 
examination, specifically, engaging in a verbal altercation 
with him.  He argued that the second examination was 
therefore inadequate because it should have been provided by 
a different examiner.  He further claimed that the 
examination was inadequate because although there was no 
verbal altercation at the second examination, the examiner 
failed to ask him the appropriate questions.  

The Board disagrees.  While the appellant reports engaging in 
a verbal sparring match at the first examination, such does 
not indicate that the examiner failed to properly discharge 
his duties.  See United States v. Armstrong, 517 U.S. 456, 
464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) ("[I]n the 
absence of clear evidence to the contrary, courts presume 
that [Government agents] have properly discharged their 
official duties.").  There is no indication of impropriety 
in the examination report, nor did the examiner indicate that 
he was unable to render an adequate opinion.  Moreover, the 
Board finds that the appellant's allegations that he was not 
asked the right questions at the examination does not render 
it inadequate.  As the record does not establish that the 
appellant possesses a recognized degree of medical knowledge 
or training, he lacks the competency to comment on matters 
such as this, which require specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Indeed, the Board finds that the medical opinions obtained in 
this case are more than adequate, as they were predicated on 
a review of the pertinent evidence, including the service 
medical records and post-service clinical records, as well as 
an examination of the appellant.  The opinion includes a 
complete rationale, relying on and citing to the records 
reviewed.  There are no indications of impropriety in the 
examination reports.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

While the appellant disagrees with the conclusions of the VA 
psychiatric examiner, as discussed in more detail below, the 
Board notes that they are consistent with the other evidence 
of record.  As the Court has stated, VA's "duty to assist is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support the claim."  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. 
App. 473, 478-79 (1994).  In this case, VA has obtained the 
appropriate medical opinion.  While the appellant disagrees 
with it, he was free to obtain an alternative medical opinion 
and submit it to VA.  Indeed, the Board held the record open 
for a period of 60 days to allow the appellant to submit that 
evidence, but he did not do so.  See 38 U.S.C.A. § 5107(a) 
(it is a claimant's responsibility to support a claim for VA 
benefits).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

The appellant's service treatment records are negative for 
complaints or findings of a psychiatric disorder.  At his 
July 1969 military separation medical examination, 
psychiatric evaluation was normal.  On a report of medical 
history, the appellant specifically denied having or ever 
having had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  

In August 1969, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for residuals of malaria.  His application is 
silent for any mention of a psychiatric disability.  In 
September 1969, the RO denied his claim based on his failure 
to prosecute it.  

In August 1972, the appellant submitted a request to reopen 
his claim of service connection for residuals of malaria.  
Again, his communication is silent for any mention of a 
psychiatric disability, as is medical evidence received in 
support of his claim.  Indeed, at a September 1972 VA medical 
examination, the examiner indicated that psychiatric 
examination had revealed no significant abnormalities 

In a September 1972 rating decision, the RO granted service 
connection for malaria, noting that service treatment records 
documented a period of hospitalization for malaria from which 
the appellant recovered without sequelae.  

In February 2005, the appellant submitted another application 
for VA compensation benefits, seeking service connection for 
several disabilities, including depression and PTSD.  On his 
application, the appellant claimed that his PTSD had been 
present since June 1969, and that his depression had been 
present since November 1968.  

In a May 2005 statement, the appellant indicated that his 
PTSD had begun after he contracted malaria and was 
hospitalized.  In addition to the worry and stress of 
recovering from malaria, he indicated that the hospital was 
mortared which increased his stress.  While in the hospital, 
the appellant indicated that he became depressed over his 
fear of recovery.  

In support of his claim, the appellant submitted a May 2005 
letter from his private physician, who indicated that he had 
been treating the appellant since 1984.  He indicated that 
during that period, he was treated periodically for 
depression, insomnia, anxiety, and marital problems.  

Also submitted by the appellant was a letter from his 
physician at an Ear, Nose, and Throat clinic.  The physician 
noted that he had treated the appellant for various 
conditions, including recurrent rhinosinusitis and a sleep 
disorder.  He noted that despite undergoing a 
uvulopalatoplasty, the appellant continued to experience 
bouts of fitful sleep "consistent with PTSD."  

Private clinical records dated from January 1994 to February 
2005 show that the appellant was treated for several 
conditions.  These records, however, are negative for 
notations of PTSD.  

VA clinical records dated from October 1999 to September 2006 
show that in October 1999, the appellant was referred to the 
mental health clinic for a PTSD evaluation.  He complained of 
trouble sleeping, anxiety, and feeling very bitter about the 
military.  He indicated that he had recently gone through a 
traumatic event in which he lost a substantial amount of 
money in a bad investment deal.  The appellant denied 
previous history of psychiatric treatment, but indicated that 
in the last four years, he had had increasing bouts of 
depression and anxiety for which he was currently taking 
Paxil for anxiety.  After evaluating the appellant, the 
examiner diagnosed generalized anxiety disorder and 
depressive disorder, not otherwise specified.  The examiner 
concluded that the appellant was not a candidate for the PTSD 
clinic.  Subsequent clinical records show notations of 
bipolar disorder, in remission, generalized anxiety disorder, 
and major depressive disorder, but are negative for diagnoses 
of PTSD.  

The appellant underwent VA psychiatric examination in 
February 2007, at which he reported that during his tour of 
duty in Vietnam, he contracted malaria and was hospitalized.  
He stated that the hospital was mortared while he was 
hospitalized.  The appellant indicated that the Iraq war had 
triggered his memories of Vietnam.  After examining the 
appellant and reviewing his claims folder, the examiner 
concluded that the appellant did not meet any of the criteria 
for a diagnosis of PTSD.  For example, the examiner noted 
that although the appellant had described a traumatic event 
in service, i.e. the shelling of the hospital, he indicated 
that he also reported that he had been "so delirious from 
malaria" that he had been unaware of the shells hitting the 
hospital.  He apparently did not learn of the shelling until 
later.  The examiner noted the appellant therefore did not 
meet criteria A for a diagnosis of PTSD as he had not 
experienced feelings of horror, helplessness, or intense fear 
due to threatened death or serious injury.  The examiner also 
explained that the appellant did not meet the other criteria 
for a diagnosis of PTSD.  In reviewing the appellant's claims 
folder, the examiner further noted that the appellant had 
undergone psychiatric evaluation in the past, but had not 
been diagnosed as having PTSD.  Finally, the examiner 
concluded that the appellant's generalized anxiety disorder 
was not related to his active service, as there was no nexus 
to substantiate such a conclusion.  

Subsequent VA clinical records dated to May 2008 show that 
the appellant continued to receive treatment for several 
conditions, including depressive disorder.  These records are 
silent for a diagnosis of PTSD.  In fact, the appellant 
underwent a PTSD screen in July 2007 and the results were 
negative.  

The appellant again underwent VA medical examination in 
October 2007.  After examining the appellant and reviewing 
his claims folder in detail, the examiner concluded that the 
appellant's current psychiatric disorder, generalized anxiety 
disorder, is not secondary to his service-connected 
disabilities, including diabetes.  The examiner explained 
that he had based his opinion on the appellant's medical 
history, the chronological order in which the appellant had 
been diagnosed as having diabetes versus generalized anxiety 
disorder, the level of medical intervention required for his 
respective disabilities, and medical records dating the onset 
of the appellant's psychiatric treatment to the traumatic 
loss of several hundred thousand dollars in a bad investment 
deal.  Based on the foregoing, the examiner concluded that 
the appellant's generalized anxiety disorder was not related 
to his service-connected disabilities.  

At his April 2009 Board hearing, the appellant testified that 
had contracted malaria in Vietnam and was hospitalized.  He 
claimed that during his period of hospitalization, he was 
"deathly sick" and was administered last rites by a priest.  
Also during his period of hospitalization, the hospital was 
bombed and shelled.  The appellant indicated that since that 
time, being in hospitals made him nervous and increased his 
blood pressure.  The appellant also testified that his 
psychiatric symptoms had been present well prior to his 
financial setback.  He dated his symptoms to coming home from 
Vietnam."  

After the hearing, the appellant submitted statements from 
three of his long-time acquaintances.  One friend, J.K.M., 
indicated that he had known the appellant for 20 years and 
had noticed a change in his behavior over the last few years.  
He seemed to become angry quickly and did not have any 
patience.  Mr. K. indicated that he had no professional 
qualifications to diagnosed the appellant, but felt that he 
needed to "get checked out."

Another friend, B.J.F., indicated that he had known the 
appellant since grade school.  He indicated that lately the 
appellant seemed depressed.  Mr. F. indicated that from what 
he had read about PTSD, the appellant's behaviors seemed to 
resemble much of the same characteristics.  

A third friend,, G.T.B., indicated that he had known the 
appellant since high school.  When the appellant returned 
from Vietnam, Mr. B. indicated that he noticed a slight 
change in the appellant's behavior.  As the years passed, the 
appellant became more paranoid and angry.  Mr. B. indicated 
that the appellant's problems have worsened over the years.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis 
, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for a psychiatric 
disability, including PTSD.  He argues that such conditions 
were incurred during service as a result of stressful 
experiences.  The appellant claims that his PTSD has been 
present since June 1969, and that his depression had been 
present since November 1968.  

As discussed above, however, there is no indication of a 
psychiatric disability during the appellant's active service.  
Indeed, at his July 1969 military separation medical 
examination, psychiatric evaluation was normal.  Moreover, on 
a report of medical history which the appellant completed at 
the time of the separation examination, he specifically 
denied having or ever having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  

The Board also notes that a psychiatric disability was not 
identified within the first post-service years or for many 
years thereafter.  As discussed above, for example, when the 
appellant submitted applications for VA compensation benefits 
in August 1969 and August 1972, he made no reference to a 
psychiatric disability.  The Board finds this absence 
conspicuous.  Additionally, the Board notes that when the 
appellant was examined by VA in September 1972, the examiner 
concluded that there were no psychiatric abnormalities 
present at that time.  

Based on the evidence set forth above, it cannot be concluded 
that a psychiatric disability was present in service or 
manifest to a compensable degree within the post-service 
year.  The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the appellant's recent claims of 
continuous psychiatric symptomatology since service.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  In this case, however, 
the Board finds that the contemporaneous medical records, 
which affirmatively show that a psychiatric disorder was not 
present in service or in 1972, outweigh the lay recollections 
of the appellant of events which occurred decades previously.

Although the record in this case shows that a psychiatric 
disability was not present in service or within the first 
post-service year, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the record on appeal is entirely 
negative for any medical evidence linking the appellant's 
current psychiatric disorder to his active service, any 
incident therein, or any service-connected disability.  
Rather, in 2007, a VA examiner affirmatively concluded that 
the appellant's current psychiatric disability, generalized 
anxiety disorder, was not causally related to his active 
service or any service-connected disability.  

The Board has considered the appellant's contentions to the 
effect that his current psychiatric disability was caused by 
stressful incidents in service.  Again, however, as the 
record does not establish that the appellant possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, lacking any probative evidence of a psychiatric 
disability in service or within the first post-service year, 
and absent evidence of a link between the appellant's current 
psychiatric disability and his active service, any incident 
therein, or any service-connected disability, the Board finds 
that service connection for a psychiatric disability is not 
warranted.

Regarding the appellant's claim of service connection for 
PTSD, the Board notes that the medical evidence of record is 
negative for competent evidence of a diagnosis of PTSD.  As 
noted, service connection for PTSD requires medical evidence 
of a current diagnosis of PTSD in accordance with the 
applicable criteria.  38 C.F.R. § 3.304(f) (2008); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In this case, 
the record shows that the appellant has undergone repeated 
psychiatric evaluations over the years, but has never been 
diagnosed as having PTSD.  The observation of the appellant's 
ear, nose and throat specialist to the effect that the 
appellant experiences bouts of fitful sleep "consistent with 
PTSD" does not qualify as a PTSD diagnosis for purposes of 
3.304(f).  

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for a psychiatric 
disability, including PTSD.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.


REMAND

The appellant also seeks service connection for a heart 
disability, which he claims is causally related to or 
aggravated by his now service-connected diabetes mellitus.  
Alternatively, he appears to contend that his heart condition 
is causally related to his service-connected malaria.  

As noted, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a non service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In his case, the appellant was afforded a VA medical 
examination in October 2007.  After examining the appellant 
and reviewing his medical records, the examiner concluded 
that the appellant's current heart condition, asymmetric 
hypertrophic cardiomyopathy, was not causally related to his 
service-connected diabetes mellitus.  The examiner explained 
that the appellant's cardiomyopathy had been diagnosed 
approximately 10 years prior to his diabetes mellitus.  
Moreover, he noted that the type of cardiomyopathy the 
appellant had was almost always due to a genetic problem, and 
was not the type of cardiomyopathy associated with diabetes 
mellitus.  

While the examiner has made clear that the appellant's 
cardiomyopathy is not causally related to his service-
connected diabetes mellitus, the issue of aggravation was not 
addressed, nor was the question of an association between the 
appellant's cardiomyopathy and his service-connected malaria.  
Based on the foregoing, the Board finds that a VA medical 
examination is necessary to clarify the nature and etiology 
of the appellant's heart disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current heart disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that the appellant's current heart 
disability (a) is causally related to his 
active service or any incident therein; 
(b) is either causally related to 
aggravated by his service-connected 
diabetes mellitus; or (c) is either 
causally related to or aggravated by his 
service-connected malaria.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the appellant's 
claim.  If the appellant's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


